Citation Nr: 1000436	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-21 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously-denied claim for service connection for 
Gulf War Syndrome (GWS).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for Chronic Fatigue 
Syndrome (CFS).

4.  Entitlement to service connection for a lumbosacral 
strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO rating decision 
that denied service connection for lumbosacral strain, sleep 
apnea, and the Veteran's petition to reopen a previously-
denied claim for service connection for GWS.  Also on appeal 
is a November 2008 RO rating decision that denied service 
connection for CFS.

The Veteran and his wife testified in a hearing before the 
RO's Decision Review Officer (DRO) in April 2007, and also 
testified before the undersigned Acting Veterans Law Judge 
(AVLJ) in a hearing at the VA Central Office in 
September 2009.

The Veteran has submitted additional evidence after the final 
adjudication of his claim by the RO.  In September 2009, the 
Veteran waived RO consideration of his additional evidence.   
The Board has accordingly accepted this additional evidence 
for inclusion into the record on appeal.  See 38 C.F.R. § 
20.800 (2009).

The Board notes that during his September 2009 Board hearing, 
the Veteran appeared to raise the issues of service 
connection for a skin disorder, a gastrointestinal disorder, 
and irritable bowel syndrome, all claimed as due to 
undiagnosed illness.  The Board refers these issues to the RO 
for appropriate action.

The issue of entitlement to service connection for a 
lumbosacral strain with degenerative changes is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection 
for GWS on the merits in September 1996; the Veteran was 
notified of that decision but did not appeal.

2.  The present petition to reopen the previously-denied 
claim for service connection for GWS was received in 
November 2004.

3.  Evidence received since the September 1996 decision, when 
considered by itself or with previous evidence of record, is 
not sufficient to raise a reasonable possibility of 
substantiating the claim for service connection for GWS.

4.  The Veteran's currently diagnosed sleep apnea syndrome 
developed during his active service.

5.  The Veteran does not have CFS.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for GWS.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(c) (2009).

2.  Sleep apnea syndrome was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  CFS was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility such assistance would 
aid in substantiating the claim.  They also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In this appeal, in December 2004 and January 2008 pre-rating 
letters, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The September 2005 and 
November 2008 RO rating decision reflect the initial 
adjudication of the claims after issuance of the 
December 2004 and January 2008 letters.  The December 2004 
letter informed the Veteran of the technical meanings of the 
terms "new" and "material" and also informed the Veteran 
of the unique character of the evidence that must be 
presented to reopen the claim for service connection for GWS.  
Thus, the notice requirements of Kent have been fulfilled.  
The January 2008 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the January 2008 letter, and opportunity for the 
Veteran to respond, the February 2009 supplemental SOC (SSOC) 
reflects readjudication of the claims.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claims herein decided.  
In this regard, the Board notes that service treatment 
records (STRs) and post-service records pertaining to the 
Veteran's medical treatment have been associated with the 
claims folders.  Neither the Veteran nor his representative 
has identified any outstanding, existing evidence that could 
be obtained to substantiate the Veteran's claims, and the 
Board is also unaware of any such evidence.  Although a VA 
examination was not provided and a VA medical opinion was not 
obtained in response to the claim to re-open the previously 
denied claim for service connection for GWS, VA is not 
required to provide a medical examination or obtain a medical 
opinion if new and material evidence has not been presented 
to reopen the claim.  See 38 C.F.R. § 3.159I(4)I(iii).

Additionally, the Board notes that the Veteran has not been 
afforded a VA Compensation and Pension Examination in 
connection with his claim for entitlement to service 
connection for CFS.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159I(4).

In this case, the Board is of the opinion that the duty to 
assist does not require an additional VA Compensation and 
Pension Examination in connection with the claim for service 
connection for CFS.  See 38 C.F.R. § 3.159I(4)(i).  However, 
as explained in detail below there is no indication the 
Veteran has diagnosed CFS; he has accordingly not presented a 
prima facie case for service connection and the VCAA does not 
require medical examination at this point.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §  3.159(c)(4); see also Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curiam).  In this 
regard, a veteran's reports of a continuity of symptomatology 
can satisfy the requirement for evidence that the claimed 
disability may be related to service and thus trigger 
requirement for an examination.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  However, the Veteran in this case 
has not asserted continuity of CFS symptomatology since 
discharge and McLendon accordingly does not apply.   
 
In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will accordingly address the merits of the claims 
for service connection for sleep apnea, CFS, and the petition 
to reopen the previously-denied claim for service connection 
for GWS.

II.  Analysis

A.  Gulf War Syndrome

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105I (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

A rating decision in September 1996 denied service connection 
for GWS.  The RO found that there was no record of treatment 
in service for GWS, and there was no diagnosis of any chronic 
condition arising specifically from service in the Persian 
Gulf.

The Veteran submitted a new claim for service connection for 
GWS in November 2004.  As the claim was previously finally 
denied, such claim may not be considered on the merits unless 
new and material evidence is received in support of the 
petition to reopen.  See 38 U.S.C.A. §§ 5108, 7105I.

Evidence of record at the time of the RO's decision in 
September 1996 included the following: service treatment 
records (STRs); and a VA Gulf War Registry examination report 
dated August 1996 which did not contain a diagnosis of GWS.

Evidence received since the RO's decision in September 1996 
consists of the following: outpatient records from the VA 
system dated from July 1996 to December 2007; outpatient 
records from Providence St. Peter Hospital dated from 
August 1996 to November 2001; a VA Gulf Registry note from 
November 2004; December 2004 and January 2008 statements from 
the Veteran's spouse; a January 2008 statement from the 
Veteran's daughter; a January 2008 statement from B.I.T.; 
"buddy statements" received in September 2009 from B.I.T. 
and , H.O.H.; news article dated in June 2009 entitled 
"Congress to CIA: Review Gulf War illness info;" 
transcripts from hearings conducted in April 2007 and 
September 2009; and, various statements made by the Veteran 
and his representative.

The evidence added to the record includes no competent 
evidence showing the Veteran has diagnosed GWS.  None of the 
private or VA treatment records dating from before or after 
the last final denial provides a diagnosis of GWS.  As the 
newly-received medical evidence does not suggest the Veteran 
has GWS, it is not material to reopening the claim.

The Veteran's and other laypersons' correspondence and 
testimony, in which it is asserted that the Veteran has GWS 
as a result of his military service, is redundant of his 
arguments previously considered; redundant and cumulative 
arguments are not new and material.  Also, the Veteran, his 
spouse, his daughter, and B.I.T., as laypersons are not 
competent to opine regarding matters requiring medical 
expertise, such as diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, without 
making a value judgment as to the Veteran's or other 
layperson's credibility, the Veteran's and other laypersons' 
unsupported statements are outside their competence and are 
not new and material.

In sum, the evidence received since the September 1996 
decision is cumulative or redundant of the evidence 
previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim for GWS.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for service connection for GWS has not been 
received, and the rating decision of September 1996 remains 
final.  As the Veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

B.  Sleep Apnea

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts he had symptoms of sleep apnea in 
service, although the disorder was not diagnosed until after 
he left active duty.

The STRs are silent for any signs or symptoms of sleep apnea.  
Sleep apnea syndrome per se was not diagnosed during service.

A VA Gulf Registry examination report dated August 1996 
indicates that the Veteran had transient sleep disturbance 
since approximately two months after returning from the 
Persian Gulf during active duty.  A VA treatment note from 
September 2001 reveals that the Veteran snored and would stop 
breathing.  During a November 2004 Persian Gulf Registry 
examination, the Veteran gave a history of snoring since 
returning from the Gulf War in 1991.  

The Veteran's spouse commented in December 2004 that since 
returning from the Gulf War, the Veteran would gasp for air, 
snore loudly, and experience body jerks while sleeping.

A VA treatment record from July 2005 indicates that the 
Veteran has sleep apnea and uses a CPAP machine.

During his April 2007 hearing before a DRO, the Veteran 
testified that after he got out of the Army in 1996, he was 
tired and would snore.  He said that he would stop breathing 
for periods at night.  He stated that he used a CPAP machine 
every night.  During his September 2009 Board hearing, the 
Veteran repeated his assertions.

In this case the Board has no reason to not accept the 
August 1996 VA Gulf War registry examination as competent and 
probative.  This examination report indicates that the 
Veteran had been experiencing sleeping problems since 
approximately two months after returning from the Persian 
Gulf during active duty.  This examination is contemporaneous 
with the Veteran's active service, as it was conducted within 
two months of the Veteran leaving active duty.  There is no 
contrary medical opinion of record.  Accordingly, the Board 
concludes that the preponderance of the evidence supports 
this claim.

C.  Chronic Fatigue Syndrome

The legal criteria for service connection described above are 
also applicable to the claim for service connection for CFS.

For VA purposes, the diagnosis CFS requires: (1) new onset of 
debilitating fatigue severe enough to reduce daily activity 
to less than 50 percent of the usual level for at least six 
months; (2) the exclusion, by history, physical examination, 
and laboratory tests of all other clinical conditions that 
may produce similar symptoms; and, (3) six or more of the 
following (i) acute onset of the condition, (ii) low-grade 
fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes,(v) generalized 
muscle aches or weakness, (vi) fatigue lasting 24 hours or 
more after exercise, (vii) headaches (of a type, severity, or 
pattern that is different from headaches in the pre-morbid 
state), (viii) migratory joint pains, (ix) neuropsychologic 
symptoms, and (x) sleep disturbance.  See 38 C.F.R. § 4.88a.

In this case, the Veteran's STRs are silent for any signs, 
symptoms, or diagnoses of fatigue or exhaustion.  No fatigue 
is noted on the February 1996 retirement physical, and on the 
Veteran's February 1996 Report of Medical History, the 
Veteran indicated that he did not have frequent or severe 
headaches, dizziness or fainting spells, or chronic or severe 
colds.

On a VA form 9, submitted in June 2006, the Veteran asserted 
that he had CFS due to an undiagnosed illness that manifested 
itself during the Persian Gulf War.  During his April 2007 
hearing before a DRO, he said that he felt fatigued, and he 
thought it was because he was not getting a full night's 
sleep.

A VA treatment note from December 2007 shows that the Veteran 
was not feeling tired and was not fatigued.

The Veteran's spouse stated in January 2008 that the Veteran 
had headaches from the time he returned home from the Gulf 
War.  She said that the pain was chronic and severe on a 
daily basis and had worsened over time.  The Veteran's 
daughter mentioned in January 2008 that her father was 
chronically fatigued.  The Veteran stated in January 2008 
that he experienced sudden severe fatigue, especially 
following the flu.  He said he experienced severe pain 
throughout his entire body.

In his VA form 9 submitted in March 2009, the Veteran said 
that he experienced memory and concentration problems, 
persistent headaches, unexplained fatigue, and widespread 
pain.

During his September 2009 Board hearing, the Veteran 
testified that he was weary all of the time.  He said that 
even after getting a good night's sleep, he felt tired.  He 
said he had constant muscle joint pain.  He said he ached 
like he had a bad case of the flu.  

On review of the STR the Board finds the Veteran was not 
treated for symptoms of fatigue in service.  There was no 
diagnosis of CFS during service.

The RO has denied service connection because the Veteran's 
post-service medical records have not shown a competent 
diagnosis of CFS under the specific criteria for that 
disorder as defined in 38 C.F.R. § 4.88a as detailed above.

The Board notes at this point that the Veteran's post-service 
VA and non-VA medical records are extensive, and include no 
specific references to a clinical impression of CFS, a 
history of CFS, and/or actual diagnosis of CFS.  While the 
Veteran has complained of headaches, body aches, joint pains, 
general fatigue, and sleep disturbance, the Board observes 
that the Veteran has been diagnosed with sleep apnea.  
Additionally, the medical record does not show a new onset of 
debilitating fatigue severe enough to reduce daily activity 
to less than 50 percent of the usual level for at least six 
months; and the exclusion, by history, physical examination, 
and laboratory tests of all other clinical conditions that 
may produce similar symptoms to those expressed by the 
Veteran, as required by 38 C.F.R. § 4.88a.  In sum, while the 
Veteran has asserted having some of the symptoms consistent 
with CFS, he has not shown totality of the symptoms 
specifically required to demonstrate CFS under the provisions 
of 38 C.F.R. § 4.88a.  

With respect to the Veteran's own contentions that he has CFS 
that was caused by exposure to toxins in the Gulf War during 
his active duty, a layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  Similarly, his family and acquaintances can 
certainly provide an eyewitness account of the Veteran's 
visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, it is the province of trained health 
care professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
the Veteran simply does not have a medical diagnosis of CFS.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, none of the three 
conditions cited in Jandreau apply in this case.

Finally, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation; in such cases the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, CFS is not a 
disorder having "unique and readily identifiable features" 
so Barr does not apply.

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case there is no 
diagnosis of CFS on which a claim for service connection can 
be based.

Based on the evidence and analysis above the Board finds the 
criteria for service connection for CFS are not met.  
Accordingly, the claim must be denied.
    
When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
rule does not apply.	


ORDER

As new and material evidence has not been received, reopening 
of the claim for service connection for Gulf War Syndrome is 
denied.

Service connection for sleep apnea is allowed.

Service connection for Chronic Fatigue Syndrome is denied.


REMAND

The Board has determined that further development is required 
before the Board decides the Veteran's claim for service 
connection for a lumbar spine disability.

The Board observes that an X-ray taken at a VA facility in 
September 2006 revealed degenerative changes of the thoracic 
spine.  In addition, during his September 2009, the Veteran 
credibly reported current degenerative changes of the back.  
STRs substantiate he was treated for lower back pain in 
service in 1977.  Accordingly, he has presented a prima facie 
case for service connection and a VA medical examination is 
warranted at this point.  See 38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination by an examiner with sufficient 
expertise to determine the etiology of the 
claimed back disability.

The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies and diagnostics should 
be performed.

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present back disorder as to 
whether there is a 50 percent or better 
probability that the 
disorder is etiologically related to the 
Veteran's active service.  The rationale 
for each opinion expressed should also be 
provided. 

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the Veteran's claim for service 
connection for a back disability.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the RO or the 
AMC should furnish to the Veteran and his 
representative a Supplemental Statement of 
the Case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


